DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 8-14 are objected to because of the following informalities:  
“extract the board IDs of the circuit boards” (claim 8, about line 30 of the amendment ) dose not agree with that as in claim 8, lines 17-18 (single circuit board ).  Therefore it is suggested the following changed:-- “extract the board ID of the circuit board”--.
“display a list of the extracted circuit boards as a list of circuit boards for which there is the possibility of the mounting defect” (see claim 8, about lines 34-35) appear to be incorrect and should be updated to:-- display the extracted circuit board of a plurality of circuit boards on a display device of the component mounter for which there is  the possibility of the mounting defect”--.
“a component mounting line” (claims 9-14, line 1) should be changed to:-- “the component mounting line”--.
“of each of the circuit boards in the list of “ (claim 9, about lines 3-4) should be updated to:--“the board of the plurality of circuit boards”--, to reflect the changed as suggested above in line 34-35 of claim 8.
“for early-stage-discovery of a mounting defect” (claim 10, lines 2) should be updated to:--“ for the early-stage-discovery of the mounting defect
“display the list of circuit boards for which there is the possibility of the mounting defect on a display section of the multiple component mounter” (claim 11, lines 3-5) should be updated to:--“ 
“the circuit boards included on the list of circuit boards”(claim 12, lines 5-6) should be changed to:--“ the circuit board of the plurality of circuit boards”--.
“for which use is prohibited to the other component mounters of the production line, stop operation of the other component mounters when the at least one of the mounting head or the suction nozzle for which use is prohibited is attached to one of those other component mounters, and to display an indication that operation of that other component mounter has stopped” appears to be incorrect since only one “component mounter” is being claimed (see claim 13, line 3).  
“an inspection device”(claim 14, line 3) should be updated to:--“ an inspection device mounted in line with the component mounter”--.     Appropriate correction is required.

Response to Arguments
Applicant’s arguments with respect to claim(s) 8-14 have been considered but are moot because the new ground of objection above.

Conclusion
This application is in condition for allowance except for the pending correction of claims objection formal matters set forth above (see under heading ”Claim Objection”).
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MINH N TRINH/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        

mt